Case 2:20-cv-03484-MWF-GJS Document 42 Filed 12/28/20 Page 1 of 16 Page ID #:745



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10    WEINTRAUB FINANCIAL                          CASE NO. 2:20-cv-03484-MWF-GJS
      SERVICES, INC. and SEBITNA,
11    LLC,                                         STIPULATED PROTECTIVE
                                                   ORDER
12                 Plaintiffs,
                                                   NOTE REDLINE CHANGES
13          v.                                     MADE BY THE COURT
14    THE BOEING COMPANY,
15                 Defendant.
16
17
                   A.    PURPOSES AND LIMITATIONS
18
           Discovery in this action is likely to involve production of confidential,
19
     proprietary or private information for which special protection from public disclosure
20
     and from use for any purpose other than prosecuting this litigation may be warranted.
21
     Accordingly, the parties hereby stipulate to and petition the Court to enter the
22
     following Stipulated Protective Order. The parties acknowledge that this Order does
23
     not confer blanket protections on all disclosures or responses to discovery and that the
24
     protection it affords from public disclosure and use extends only to the limited
25
     information or items that are entitled to confidential treatment under the applicable
26
     legal principles.
27
28
Case 2:20-cv-03484-MWF-GJS Document 42 Filed 12/28/20 Page 2 of 16 Page ID #:746



 1         B.     GOOD CAUSE STATEMENT
 2         This action is likely to involve development, commercial, financial, technical
 3   and/or proprietary information for which special protection from public disclosure and
 4   from use for any purpose other than prosecution of this action is warranted. Such
 5   confidential and proprietary materials and information consist of, among other things,
 6   confidential business or financial information, information regarding confidential
 7   business practices, or other confidential research, development, or commercial
 8   information (including information implicating privacy rights of third parties),
 9   information otherwise generally unavailable to the public, or which may be privileged
10   or otherwise protected from disclosure under state or federal statutes, court rules, case
11   decisions, or common law. Accordingly, to expedite the flow of information, to
12   facilitate the prompt resolution of disputes over confidentiality of discovery materials,
13   to adequately protect information the parties are entitled to keep confidential, to ensure
14   that the parties are permitted reasonable necessary uses of such material in preparation
15   for and in the conduct of trial, to address their handling at the end of the litigation, and
16   serve the ends of justice, a protective order for such information is justified in this
17   matter. It is the intent of the parties that information will not be designated as
18   confidential for tactical reasons and that nothing be so designated without a good faith
19   belief that it has been maintained in a confidential, non-public manner, and there is
20   good cause why it should not be part of the public record of this case.
21         C.     ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
22         The parties further acknowledge, as set forth in Section 12.3, below, that this
23   Stipulated Protective Order does not entitle them to file confidential information under
24   seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and the
25   standards that will be applied when a party seeks permission from the court to file
26   material under seal.
27         There is a strong presumption that the public has a right of access to judicial
28   proceedings and records in civil cases. In connection with non-dispositive motions,


                                                  2
Case 2:20-cv-03484-MWF-GJS Document 42 Filed 12/28/20 Page 3 of 16 Page ID #:747



 1   good cause must be shown to support a filing under seal. See Kamakana v. City and
 2   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
 3   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics, Inc.,
 4   187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require good
 5   cause showing), and a specific showing of good cause or compelling reasons with
 6   proper evidentiary support and legal justification, must be made with respect to
 7   Protected Material that a party seeks to file under seal. The parties’ mere designation of
 8   Disclosure or Discovery Material as CONFIDENTIAL does not— without the
 9   submission of competent evidence by declaration, establishing that the material sought
10   to be filed under seal qualifies as confidential, privileged, or otherwise protectable—
11   constitute good cause.
12         Further, if a party requests sealing related to a dispositive motion or trial, then
13   compelling reasons, not only good cause, for the sealing must be shown, and the relief
14   sought shall be narrowly tailored to serve the specific interest to be protected. See
15   Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For each item
16   or type of information, document, or thing sought to be filed or introduced under seal
17   in connection with a dispositive motion or trial, the party seeking protection must
18   articulate compelling reasons, supported by specific facts and legal justification, for the
19   requested sealing order. Again, competent evidence supporting the application to file
20   documents under seal must be provided by declaration.
21         Any document that is not confidential, privileged, or otherwise protectable in its
22   entirety will not be filed under seal if the confidential portions can be redacted. If
23   documents can be redacted, then a redacted version for public viewing, omitting only
24   the confidential, privileged, or otherwise protectable portions of the document, shall be
25   filed. Any application that seeks to file documents under seal in their entirety should
26   include an explanation of why redaction is not feasible.
27   2.    DEFINITIONS
28         2.1    Action: the above-captioned pending federal lawsuit.


                                                  3
Case 2:20-cv-03484-MWF-GJS Document 42 Filed 12/28/20 Page 4 of 16 Page ID #:748



 1         2.2    Challenging Party: a Party or Non-Party that challenges the designation of
 2   information or items under this Order.
 3         2.3    “CONFIDENTIAL” Information or Items: information (regardless of how
 4   it is generated, stored or maintained) or tangible things that qualify for protection under
 5   Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
 6   Statement.
 7         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
 8   support staff).
 9         2.5    Designating Party: a Party or Non-Party that designates information or
10   items that it produces in disclosures or in responses to discovery as
11   “CONFIDENTIAL.”
12         2.6    Disclosure or Discovery Material: all items or information, regardless of
13   the medium or manner in which it is generated, stored, or maintained (including,
14   among other things, testimony, transcripts, and tangible things), that are produced or
15   generated in disclosures or responses to discovery in this matter.
16         2.7    Expert: a person with specialized knowledge or experience in a matter
17   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
18   expert witness or as a consultant in this Action.
19         2.8    House Counsel: attorneys who are employees of a party to this Action.
20   House Counsel does not include Outside Counsel of Record or any other outside
21   counsel.
22         2.9    Non-Party: any natural person, partnership, corporation, association or
23   other legal entity not named as a Party to this action.
24         2.10 Outside Counsel of Record: attorneys who are not employees of a party
25   to this Action but are retained to represent or advise a party to this Action and have
26   appeared in this Action on behalf of that party or are affiliated with a law firm that has
27   appeared on behalf of that party, and includes support staff.
28


                                                  4
Case 2:20-cv-03484-MWF-GJS Document 42 Filed 12/28/20 Page 5 of 16 Page ID #:749



 1         2.11 Party: any party to this Action, including all of its officers, directors,
 2   employees, consultants, retained experts, and Outside Counsel of Record (and their
 3   support staffs).
 4         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 5   Discovery Material in this Action.
 6         2.13 Professional Vendors: persons or entities that provide litigation support
 7   services (e.g., photocopying, videotaping, translating, preparing exhibits or
 8   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
 9   their employees and subcontractors.
10         2.14 Protected Material: any Disclosure or Discovery Material that is
11   designated as “CONFIDENTIAL.”
12         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
13   from a Producing Party.
14   3.    SCOPE
15         The protections conferred by this Stipulation and Order cover not only Protected
16   Material (as defined above), but also (1) any information copied or extracted from
17   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
18   Material; and (3) any testimony, conversations, or presentations by Parties or their
19   Counsel that might reveal Protected Material.
20         Any use of Protected Material at trial shall be governed by the orders of the trial
21   judge. This Order does not govern the use of Protected Material at trial.
22   4.    DURATION
23         FINAL DISPOSITION of the action is defined as the conclusion of any
24   appellate proceedings, or, if no appeal is taken, when the time for filing of an appeal
25   has run. Except as set forth below, the terms of this protective order apply through
26   FINAL DISPOSITION of the action. The parties may stipulate that they will be
27   contractually bound by the terms of this agreement beyond FINAL DISPOSITION, but
28


                                                 5
Case 2:20-cv-03484-MWF-GJS Document 42 Filed 12/28/20 Page 6 of 16 Page ID #:750



 1   will have to file a separate action for enforcement of the agreement once all
 2   proceedings in this case are complete.
 3         Once a case proceeds to trial, information that was designated as
 4   CONFIDENTIAL or maintained pursuant to this protective order used or introduced as
 5   an exhibit at trial becomes public and will be presumptively available to all members
 6   of the public, including the press, unless compelling reasons supported by specific
 7   factual findings to proceed otherwise are made to the trial judge in advance of the trial.
 8   See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing for sealing
 9   documents produced in discovery from “compelling reasons” standard when merits-
10   related documents are part of court record). Accordingly, for such materials, the terms
11   of this protective order do not extend beyond the commencement of the trial.
12   5.    DESIGNATING PROTECTED MATERIAL
13         5.1       Exercise of Restraint and Care in Designating Material for Protection.
14   Each Party or Non-Party that designates information or items for protection under this
15   Order must take care to limit any such designation to specific material that qualifies
16   under the appropriate standards. The Designating Party must designate for protection
17   only those parts of material, documents, items or oral or written communications that
18   qualify so that other portions of the material, documents, items or communications for
19   which protection is not warranted are not swept unjustifiably within the ambit of this
20   Order.
21         Mass, indiscriminate or routinized designations are prohibited. Designations that
22   are shown to be clearly unjustified or that have been made for an improper purpose
23   (e.g., to unnecessarily encumber the case development process or to impose
24   unnecessary expenses and burdens on other parties) may expose the Designating Party
25   to sanctions.
26         If it comes to a Designating Party’s attention that information or items that it
27   designated for protection do not qualify for protection, that Designating Party must
28   promptly notify all other Parties that it is withdrawing the inapplicable designation.


                                                   6
Case 2:20-cv-03484-MWF-GJS Document 42 Filed 12/28/20 Page 7 of 16 Page ID #:751



 1         5.2    Manner and Timing of Designations. Except as otherwise provided in this
 2   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
 3   or ordered, Disclosure or Discovery Material that qualifies for protection under this
 4   Order must be clearly so designated before the material is disclosed or produced.
 5         Designation in conformity with this Order requires:
 6         (a)    for information in documentary form (e.g., paper or electronic documents,
 7   but excluding transcripts of depositions or other pretrial or trial proceedings), that the
 8   Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
 9   “CONFIDENTIAL legend”), to each page that contains protected material. If only a
10   portion of the material on a page qualifies for protection, the Producing Party also must
11   clearly identify the protected portion(s) (e.g., by making appropriate markings in the
12   margins).
13         A Party or Non-Party that makes original documents available for inspection
14   need not designate them for protection until after the inspecting Party has indicated
15   which documents it would like copied and produced. During the inspection and before
16   the designation, all of the material made available for inspection shall be deemed
17   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
18   copied and produced, the Producing Party must determine which documents, or
19   portions thereof, qualify for protection under this Order. Then, before producing the
20   specified documents, the Producing Party must affix the “CONFIDENTIAL legend” to
21   each page that contains Protected Material. If only a portion of the material on a page
22   qualifies for protection, the Producing Party also must clearly identify the protected
23   portion(s) (e.g., by making appropriate markings in the margins).
24         (b)    for testimony given in depositions that the Designating Party identifies the
25   Disclosure or Discovery Material on the record, before the close of the deposition all
26   protected testimony.
27         (c)    for information produced in some form other than documentary and for any
28   other tangible items, that the Producing Party affix in a prominent place on the exterior


                                                 7
Case 2:20-cv-03484-MWF-GJS Document 42 Filed 12/28/20 Page 8 of 16 Page ID #:752



 1   of the container or containers in which the information is stored the legend
 2   “CONFIDENTIAL.” If only a portion or portions of the information warrants protection,
 3   the Producing Party, to the extent practicable, shall identify the protected portion(s).
 4         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
 5   failure to designate qualified information or items does not, standing alone, waive the
 6   Designating Party’s right to secure protection under this Order for such material. Upon
 7   timely correction of a designation, the Receiving Party must make reasonable efforts to
 8   assure that the material is treated in accordance with the provisions of this Order.
 9   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
10         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
11   designation of confidentiality at any time that is consistent with the Court’s Scheduling
12   Order.
13         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
14   resolution process under Local Rule 37-1 et seq.
15         6.3    Motion Practice. Joint Stipulation. Any challenge submitted to the Court
16   shall be via a fully noticed motion (not a joint stipulation) in compliance with the Local
17   Rules pursuant to Local Rule 37 2.
18         6.4    The burden of persuasion in any such challenge proceeding shall be on the
19   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
20   to harass or impose unnecessary expenses and burdens on other parties) may expose
21   the Challenging Party to sanctions. Unless the Designating Party has waived or
22   withdrawn the confidentiality designation, all parties shall continue to afford the
23   material in question the level of protection to which it is entitled under the Producing
24   Party’s designation until the Court rules on the challenge.
25   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
26         7.1    Basic Principles. A Receiving Party may use Protected Material that is
27   disclosed or produced by another Party or by a Non-Party in connection with this
28   Action only for prosecuting, defending or attempting to settle this Action. Such


                                                  8
Case 2:20-cv-03484-MWF-GJS Document 42 Filed 12/28/20 Page 9 of 16 Page ID #:753



 1   Protected Material may be disclosed only to the categories of persons and under the
 2   conditions described in this Order. When the Action has been terminated, a Receiving
 3   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
 4         Protected Material must be stored and maintained by a Receiving Party at a
 5   location and in a secure manner that ensures that access is limited to the persons
 6   authorized under this Order.
 7         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
 8   ordered by the court or permitted in writing by the Designating Party, a Receiving
 9   Party may disclose any information or item designated “CONFIDENTIAL” only to:
10         (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well as
11   employees of said Outside Counsel of Record to whom it is reasonably necessary to
12   disclose the information for this Action;
13         (b)    the officers, directors, and employees (including House Counsel) of the
14   Receiving Party to whom disclosure is reasonably necessary for this Action;
15         (c)    Experts (as defined in this Order) of the Receiving Party to whom
16   disclosure is reasonably necessary for this Action and who have signed the
17   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
18         (d)    the court and its personnel;
19         (e)    court reporters and their staff;
20         (f)    professional jury or trial consultants, mock jurors, and Professional
21   Vendors to whom disclosure is reasonably necessary for this Action and who have
22   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
23         (g)    the author or recipient of a document containing the information or a
24   custodian or other person who otherwise possessed or knew the information;
25         (h)    during their depositions, witnesses, and attorneys for witnesses, in the
26   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
27   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will not
28   be permitted to keep any confidential information unless they sign the


                                                     9
Case 2:20-cv-03484-MWF-GJS Document 42 Filed 12/28/20 Page 10 of 16 Page ID #:754



 1   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
 2   by the Designating Party or ordered by the court. Pages of transcribed deposition
 3   testimony or exhibits to depositions that reveal Protected Material may be separately
 4   bound by the court reporter and may not be disclosed to anyone except as permitted
 5   under this Stipulated Protective Order; and
 6         (i)    any mediator or settlement officer, and their supporting personnel, mutually
 7   agreed upon by any of the parties engaged in settlement discussions.
 8   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
 9         OTHER LITIGATION
10         If a Party is served with a subpoena or a court order issued in other litigation that
11   compels disclosure of any information or items designated in this Action as
12   “CONFIDENTIAL,” that Party must:
13         (a)    promptly notify in writing the Designating Party. Such notification shall
14   include a copy of the subpoena or court order;
15         (b)    promptly notify in writing the party who caused the subpoena or order to
16   issue in the other litigation that some or all of the material covered by the subpoena or
17   order is subject to this Protective Order. Such notification shall include a copy of this
18   Stipulated Protective Order; and
19         (c)    cooperate with respect to all reasonable procedures sought to be pursued by
20   the Designating Party whose Protected Material may be affected.
21         If the Designating Party timely seeks a protective order, the Party served with
22   the subpoena or court order shall not produce any information designated in this action
23   as “CONFIDENTIAL” before a determination by the court from which the subpoena
24   or order issued, unless the Party has obtained the Designating Party’s permission. The
25   Designating Party shall bear the burden and expense of seeking protection in that court
26   of its confidential material and nothing in these provisions should be construed as
27   authorizing or encouraging a Receiving Party in this Action to disobey a lawful

28   directive from another court.


                                                10
Case 2:20-cv-03484-MWF-GJS Document 42 Filed 12/28/20 Page 11 of 16 Page ID #:755



 1   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
 2         IN THIS LITIGATION

 3         (a)       The terms of this Order are applicable to information produced by a Non-

 4   Party in this Action and designated as “CONFIDENTIAL.” Such information produced

 5   by Non-Parties in connection with this litigation is protected by the remedies and relief

 6   provided by this Order. Nothing in these provisions should be construed as prohibiting

 7   a Non-Party from seeking additional protections.

 8         (b)       In the event that a Party is required, by a valid discovery request, to produce

 9   a Non-Party’s confidential information in its possession, and the Party is subject to an

10   agreement with the Non-Party not to produce the Non-Party’s confidential information,

11   then the Party shall:

12         (1)       promptly notify in writing the Requesting Party and the Non-Party that

13   some or all of the information requested is subject to a confidentiality agreement with a

14   Non-Party;

15         (2)       promptly provide the Non-Party with a copy of the Stipulated Protective

16   Order in this Action, the relevant discovery request(s), and a reasonably specific

17   description of the information requested; and

18         (3)       make the information requested available for inspection by the Non-Party,

19   if requested.

20         (c)       If the Non-Party fails to seek a protective order from this court within 14

21   days of receiving the notice and accompanying information, the Receiving Party may

22   produce the Non-Party’s confidential information responsive to the discovery request. If

23   the Non-Party timely seeks a protective order, the Receiving Party shall not produce any

24   information in its possession or control that is subject to the confidentiality agreement

25   with the Non-Party before a determination by the court. Absent a court order to the

26   contrary, the Non-Party shall bear the burden and expense of seeking protection in this

27   court of its Protected Material.

28


                                                    11
Case 2:20-cv-03484-MWF-GJS Document 42 Filed 12/28/20 Page 12 of 16 Page ID #:756



 1   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 2         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 3   Protected Material to any person or in any circumstance not authorized under this
 4   Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
 5   the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
 6   all unauthorized copies of the Protected Material, (c) inform the person or persons to
 7   whom unauthorized disclosures were made of all the terms of this Order, and (d)
 8   request such person or persons to execute the “Acknowledgment and Agreement to Be
 9   Bound” that is attached hereto as Exhibit A.
10   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
           PROTECTED MATERIAL
11
           When a Producing Party gives notice to Receiving Parties that certain
12
     inadvertently produced material is subject to a claim of privilege or other protection,
13
     the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
14
     Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
15
     may be established in an e-discovery order that provides for production without prior
16
     privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
17
     parties reach an agreement on the effect of disclosure of a communication or
18
     information covered by the attorney-client privilege or work product protection, the
19
     parties may incorporate their agreement in the stipulated protective order submitted to
20
     the court.
21
     12.   MISCELLANEOUS
22
           12.1 Right to Further Relief. Nothing in this Order abridges the right of any
23
     person to seek its modification by the Court in the future.
24
           12.2 Right to Assert Other Objections. By stipulating to the entry of this
25
     Protective Order, no Party waives any right it otherwise would have to object to
26
     disclosing or producing any information or item on any ground not addressed in this
27
28


                                                 12
Case 2:20-cv-03484-MWF-GJS Document 42 Filed 12/28/20 Page 13 of 16 Page ID #:757



 1   Stipulated Protective Order. Similarly, no Party waives any right to object on any
 2   ground to use in evidence of any of the material covered by this Protective Order.
 3         12.3 Filing Protected Material. A Party that seeks to file under seal any
 4   Protected Material must comply with Local Civil Rule 79-5. Protected Material may
 5   only be filed under seal pursuant to a court order authorizing the sealing of the specific
 6   Protected Material at issue. If a Party’s request to file Protected Material under seal is
 7   denied by the court, then the Receiving Party may file the information in the public
 8   record unless otherwise instructed by the court.
 9   13.   FINAL DISPOSITION
10         After the final disposition of this Action, as defined in paragraph 4, within 60
11   days of a written request by the Designating Party, each Receiving Party must return
12   all Protected Material to the Producing Party or destroy such material. As used in this
13   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
14   summaries, and any other format reproducing or capturing any of the Protected
15   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
16   must submit a written certification to the Producing Party (and, if not the same person
17   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
18   category, where appropriate) all the Protected Material that was returned or destroyed
19   and (2) affirms that the Receiving Party has not retained any copies, abstracts,
20   compilations, summaries or any other format reproducing or capturing any of the
21   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
22   archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
23   legal memoranda, correspondence, deposition and trial exhibits, expert reports,
24   attorney work product, and consultant and expert work product, even if such materials
25   contain Protected Material. Any such archival copies that contain or constitute
26   Protected Material remain subject to this Protective Order as set forth in Section 4
27   (DURATION).
28


                                                 13
Case 2:20-cv-03484-MWF-GJS Document 42 Filed 12/28/20 Page 14 of 16 Page ID #:758



 1   14.   VIOLATION
 2         Any violation of this Order may be punished by appropriate measures including,
 3   without limitation, contempt proceedings and/or monetary sanctions.
 4
 5         IT IS SO STIPULATED.
 6
     DATED: December 28, 2020                /s/ Robert Finnerty
 7                                           Robert Finnerty
                                             Law Office of Robert W. Finnerty
 8                                           16001 Ventura Blvd.
                                             Encino, CA 91436
 9                                           Telephone: (818) 726-3562
10                                           Boris Treyzon
                                             btreyzon@actslaw.com
11                                           Slav Kasreliovich
                                             skasreliovich@actslaw.com
12                                           Joseph Finnerty
                                             jfinnerty@actslaw.com
13                                           ABIR COHEN TREYZON SALO, LLP
                                             16001 Ventura Blvd., Suite 200
14                                           Encino, CA 91436
                                             Telephone: (424) 288-4367
15                                           Facsimile: (424) 288-4368
16                                           Attorneys for Plaintiffs
17
     DATED: December 28, 2020                /s/ Jonathan J. Faria
18                                           Tammy A. Tsoumas (SBN 250487)
                                             tammy.tsoumas@kirkland.com
19                                           Jonathan J. Faria (SBN 274019)
                                             jonathan.faria@kirkland.com
20                                           Leonora A. Cohen (SBN 319463)
                                             lena.cohen@kirkland.com
21                                           KIRKLAND & ELLIS LLP
                                             2049 Century Park East, Suite 3700
22                                           Los Angeles, CA 90067
                                             Telephone:      (310) 552-4200
23                                           Facsimile:      (310) 552-5900
24                                           Attorneys for Defendant The Boeing
                                             Company
25
26
27
28


                                              14
Case 2:20-cv-03484-MWF-GJS Document 42 Filed 12/28/20 Page 15 of 16 Page ID #:759



 1   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 2
 3    DATED:      December 28, 2020                      /s/
 4                                           HON.GAIL J. STANDISH
                                             United State Magistrate Judge
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            15
Case 2:20-cv-03484-MWF-GJS Document 42 Filed 12/28/20 Page 16 of 16 Page ID #:760



 1                                           EXHIBIT A
 2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3           I,                                      [print or type full name], of
 4                         [print or type full address], declare under penalty of perjury that I
 5   have read in its entirety and understand the Stipulated Protective Order that was issued
 6   by the United States District Court for the Central District of California in the case of
 7   2:20-cv-03484-MWF-GJS. I agree to comply with and to be bound by all the terms of
 8   this Stipulated Protective Order and I understand and acknowledge that failure to so
 9   comply could expose me to sanctions and punishment in the nature of contempt. I
10   solemnly promise that I will not disclose in any manner any information or item that is
11   subject to this Stipulated Protective Order to any person or entity except in strict
12   compliance with the provisions of this Order.
13           I further agree to submit to the jurisdiction of the United States District Court for
14   the Central District of California for enforcing the terms of this Stipulated Protective
15   Order, even if such enforcement proceedings occur after termination of this action.
16           I hereby appoint                               [print or type full name] of
17                         [print or type full address and telephone number] as my California
18   agent for service of process in connection with this action or any proceedings related to
19   enforcement of this Stipulated Protective Order.
20
21   Date:
22   City and State where sworn and signed:
23
24   Printed name:
25
26   Signature:
27
28


                                                  16
